DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Brian Tufte via phone on 03/07/2022, and sent via e-mail.
	The application has been amended as follows:

IN THE CLAIMS:
1. (Currently Amended) A surveillance system comprising:
	one or more video cameras each producing a video stream;

	a mobile display device operatively coupled to the video recorder, the mobile display device configured to be carried by a user;
	a location detection system configured to determine a first location of the mobile display device and a first direction that the user carrying the mobile display device is most likely facing 
the mobile display device is configured to display at least part of a video of a scene captured by a first one of the one or more video cameras, recorded on the video recorder, and determined to have occurred in front of the user at the first location when facing the first direction 

2. (Currently Amended) The surveillance system of claim 1, wherein the location detection system is configured to determine a distance between the user and the first one of the one or more video cameras, and to automatically adjust a zoom level of the video of the scene that is displayed by the mobile display device based on the determined distance 

3. (Currently Amended) The surveillance system of claim 1, further comprising: 
two or more video cameras, and 
wherein as the mobile display device moves over time from [[a]] the first location facing the first direction to a second location facing a second direction, the video of the scene determined to have occurred in front of the user at the first location facing the first direction to a video of a scene determined to have occurred in front of the user at the second location facing the second direction 

4. (Currently Amended) The surveillance system of claim 1, wherein the at least part of the video of the scene 

10. (Currently Amended) The surveillance system of claim 1, wherein the mobile display device is further configured to allow a user to cause the mobile display device to also display a live video stream produced by the first one of the one or more video cameras 

Allowable Subject Matter
Claims 1-10 and 21-30 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Kerzner et al. [U.S. Patent No. 10,504,348] and Lee et al. [U.S. PG Publication No. 2019/0304276]) do not disclose, with respect to claim 1, a surveillance system with one or more video cameras, each of which produces a video stream and coupled to a video .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483